Title: [September 1763]
From: Washington, George
To: 




1st. Observed that my yg. Corn was just beginning to show, occasioned by Rains falling abt. the 25th. Quere has it time to make or Ripen.
 


2. Sowed a Bushel & half of Winter Barley on an Acre of Ground in Apple Orchard.
 




3.4.
}
Sowed Rye in Ditto & began Stilling Cyder.


 


8. Agreed with Thomas Nichols a farmer to Overlook my People at Home & work wt. them for £20.
 


9. Began to sow wheat at C[ree]k Qrs.


   
   On this day GW attended the first annual meeting of the Mississippi Company, held at Thomas Ludwell Lee’s home, Belleview, on the south side of Potomac Creek in Stafford County. At the meeting the company agreed upon a formal memorial to the crown, appointed William Lee treasurer-secretary, and chose its ten-member executive committee, which was to meet semiannually at Westmoreland Court House. GW was not one of the ten, probably because the members were chosen on the basis of their proximity to the meeting place; John Augustine Washington, who lived in Westmoreland County, was on the committee. GW paid his company quota of £8 5s. for hiring an agent in England who was to prosecute the memorial and also invite into the company not more than nine English members “of such influence and fortune as may be likely to promote its success” (CARTER [1]Clarence Edwin Carter. Great Britain and the Illinois Country: 1763–1774. Washington, D.C., 1910., 170). The meeting also authorized special meetings of the full company.



   
   Four weeks after this meeting the crown promulgated the Proclamation

Line of 1763, which prohibited any settlement west of the Appalachian Mountains. Although GW later observed to William Crawford (21 Sept. 1767, DLC:GW) that he could “never look upon that Proclamation in any other light . . . than as a temporary expedient to quiet the Minds of the Indians and must fall of course in a few years,” the presence of the Line, coupled with the instability of British ministries during the 1760s and the claims of competing land companies, caused the Mississippi Company’s petition to remain dormant for the next four years.



 


10. Began to sow Do. at Rivr. Qr.
 


12. Began to sow Do. at Doag Run.
Finished sowing Do. at Muddy hole 25 ⟨Bls.⟩
 


15. Planted in 11 holes on the West side of the Garden 22 English Walnuts.
 


17. Began to sow Rye at Muddy hole.
 


19. Began getting fodder at Do.
 


21. Frost bit Tobacco at D[ogue] Run.
 


22. Frost bit Do. at Do. and at Muddy hole also bit Fodder very much.
Began to get fodder at Creek Quarter.
